                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

IN RE:
PAUL RALPH LUCERO,
         Debtor(s).                                                            No. 13-19-12308 TA


   OBJECTION TO CLAIM OF U.S. BANK TRUST NATIONAL ASSOCIATION/ SN
                  SERVICING CORPORATION (CC#11)

          The Standing Chapter 13 Trustee, Tiffany M. Cornejo (Trustee), objects to the claim(s) of

U.S. Bank Trust National Association/SN Servicing Corporation (claim #11), in the amount of

$360,609.61, filed on April 20, 2020, as follows (see basis for objection checked below):

          1.        The deadline for filing proofs of claim for non-governmental creditors was
                    December 17, 2019. Pursuant to Rule 3004, debtor(s) may file a proof of
                    claim within 30 days after the expiration of the time for filing claims. This
                    claim was not timely filed and should not be allowed to participate in
                    distributions under the confirmed plan.

          WHEREFORE, the chapter 13 trustee prays that the Court enter an order granting the

relief requested above, and granting such other and further relief as the Court may deem just and

proper.


                                                    TIFFANY M. CORNEJO
                                                    STANDING CHAPTER 13 TRUSTEE

                                                    Electronically filed/Tiffany M. Cornejo/tk
                                                    Tiffany M. Cornejo
                                                    625 Silver SW, Ste. 350
                                                    Albuquerque, NM 87102
                                                    (505) 243-1335 fax (505) 247-2709

I CERTIFY that the foregoing was electronically filed with the Court via the CM/ECF system.
All attorneys and parties identified with the Court for electronic service on the record in this case
were served by electronic service in accordance with the CM/ECF system on the date of filing. I
certify that the foregoing was mailed by first class mail to the debtor(s) and the following parties,
at the addresses listed below, on April 24, 2020.




Case 19-12308-t13         Doc 32     Filed 04/24/20     Entered 04/24/20 09:32:41 Page 1 of 2
SN Servicing Corporation
Attn: Officer and/or General/Managing Agent
323 Fifth Street
Eureka, CA 95501

Richard E. Anderson
Counsel for US Bank Trust National Association
4920 Westport Drive
The Colony, TX 75056

Paul Ralph Lucero
10540 Borrego Creek
Albuquerque, NM 87114

Mark Regazzi
Attorney for Debtor
2501 Yale Blvd SE Suite 203
Albuquerque, NM 87106

                                                 /s/ Tiffanie Kelly




Case 19-12308-t13      Doc 32    Filed 04/24/20      Entered 04/24/20 09:32:41 Page 2 of 2
